Case: 21-1498    Document: 52     Page: 1   Filed: 11/04/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   UNILOC 2017 LLC,
                    Plaintiff-Appellant

                             v.

                     GOOGLE LLC,
                    Defendant-Appellee
                  ______________________

 2021-1498, 2021-1500, 2021-1501, 2021-1502, 2021-1503,
 2021-1504, 2021-1505, 2021-1506, 2021-1507, 2021-1508,
                       2021-1509
                ______________________

     Appeals from the United States District Court for the
 Northern District of California in Nos. 4:20-cv-04355-YGR,
 4:20-cv-05330-YGR, 4:20-cv-05333-YGR, 4:20-cv-05334-
 YGR, 4:20-cv-05339-YGR, 4:20-cv-05341-YGR, 4:20-cv-
 05342-YGR, 4:20-cv-05343-YGR, 4:20-cv-05344-YGR, 4:20-
 cv-05345-YGR, 4:20-cv-05346-YGR, Judge Yvonne Gonza-
 lez Rogers.
                  ______________________

                Decided: November 4, 2022
                 ______________________

    JEFFREY A. LAMKEN, MoloLamken LLP, Washington,
 DC, argued for plaintiff-appellant. Also represented by
 KENNETH E. NOTTER, III, LUCAS M. WALKER; JORDAN RICE,
 Chicago, IL; AARON JACOBS, Prince Lobel Tye LLP, Boston,
 MA.
Case: 21-1498    Document: 52      Page: 2    Filed: 11/04/2022




 2                             UNILOC 2017 LLC   v. GOOGLE LLC



    DAN L. BAGATELL, Perkins Coie LLP, Hanover, NH, ar-
 gued for defendant-appellee. Also represented by ANDREW
 DUFRESNE, SOPEN B. SHAH, Madison, WI; ELIZABETH
 BRANN, Paul Hastings LLP, San Diego, CA; ROBERT
 UNIKEL, Chicago, IL.
                 ______________________

     Before LOURIE, DYK, and HUGHES, Circuit Judges.
 DYK, Circuit Judge.
      Uniloc 2017 LLC (“Uniloc 2017”) brought multiple pa-
 tent infringement suits against Google LLC in the Eastern
 District of Texas. Uniloc 2017 alleged that various Google
 products infringed a variety of patents directed to innova-
 tions in multimedia content delivery (Nos. 6,628,712,
 6,952,450, 7,012,960, and 8,407,609), IT security
 (Nos. 8,949,954 and 9,564,952), high-resolution imaging
 (No. 6,349,154), network connectivity (No. 8,194,632),
 video conferencing (No. 6,473,114), and image and text
 searching (Nos. 6,253,201 and 6,366,908). Those suits
 were later transferred to the Northern District of Califor-
 nia.    Google moved to dismiss the actions, alleging
 Uniloc 2017 lacked standing, and thus the court lacked
 subject matter jurisdiction. Google’s theory was that
 Uniloc 2017 lacked standing because it lacked the right to
 exclude, its predecessors having granted Fortress Credit
 Co. LLC a license and an unfettered right to sublicense to
 the asserted patents as part of a financing arrangement.
     Uniloc 2017 argued that its predecessors had not
 granted such a license to Fortress and, even if they had, the
 license would not eliminate Uniloc 2017’s standing.
 Uniloc 2017 further argued that, in any event, any license
 had been eliminated by a Termination Agreement executed
 between Uniloc 2017’s predecessors and Fortress before
 these suits commenced. The district court granted Google’s
 motion to dismiss, finding that a license had been granted;
 that the license survived the Termination Agreement; and
Case: 21-1498      Document: 52    Page: 3    Filed: 11/04/2022




 UNILOC 2017 LLC   v. GOOGLE LLC                             3



 that Uniloc 2017 therefore lacked standing. We hold that
 the district court erred in interpreting the Termination
 Agreement and in concluding there was no subject matter
 jurisdiction. We reverse and remand.
                         BACKGROUND
     In two related appeals, 1 we today determine that
 Uniloc 2017 is collaterally estopped from arguing both that
 Uniloc 2017’s predecessors had not licensed Fortress and
 that Fortress’s license did not deprive Uniloc 2017 of stand-
 ing. Uniloc USA, Inc. v. Motorola Mobility LLC, -- F. 4th -
 - (Fed. Cir. 2022). This case presents a different issue:
 Whether the Termination Agreement terminated For-
 tress’s license, and thereby restored Uniloc 2017’s standing
 to sue, an issue as to which there is no claim of collateral
 estoppel.
     The background of the present controversy is as fol-
 lows. On December 30, 2014, Uniloc 2017’s predecessors,
 Uniloc Luxembourg (“Uniloc Lux”) and Uniloc USA (to-
 gether, “the Unilocs”), entered into a Revenue Sharing and
 Note and Warrant Purchase Agreement (“RSA”) with For-
 tress in connection with a loan Fortress made to the
 Unilocs. The RSA stated:
     [T]he [Unilocs] shall grant to [Fortress], for the
     benefit of the Secured Parties, a non-exclusive, roy-
     alty free, license (including the right to grant sub-
     licenses) with respect to the Patents, which shall
     be evidenced by, and reflected in, the Patent Li-
     cense Agreement. [Fortress] and the Secured



     1   The other appeals are Uniloc USA, Inc. v. Motorola
 Mobility LLC, No. 21-1555, (Fed. Cir. 2022) and
 Uniloc 2017 LLC v. Blackboard Inc., No. 21-1795 (Fed. Cir.
 2022).
Case: 21-1498     Document: 52      Page: 4    Filed: 11/04/2022




 4                              UNILOC 2017 LLC   v. GOOGLE LLC



     Parties agree that [Fortress] shall only use such li-
     cense following an Event of Default.
 J.A. 593, § 2.8. In other words, Fortress would effectively
 obtain a license if there was an Event of Default.
     There were three enumerated Events of Default, one of
 which was the failure “to perform or observe any of the cov-
 enants or agreements contained in Article VI.” J.A. 602
 § 7.1.2. One such covenant was: “As of March 31, 2017 and
 the last day of each fiscal quarter thereafter, the [Unilocs]
 shall have received at least $20,000,000 in Actual Moneti-
 zation Revenues during the four fiscal quarter period end-
 ing on such date.” J.A. 596 § 6.2.2.
     The contingent license referenced in the RSA was for-
 mally granted in the Patent License Agreement (“License
 Agreement”) that was executed between the Unilocs and
 Fortress on December 30, 2014. The License Agreement
 stated that the license was “non-exclusive, transferrable,
 sub-licensable, divisible, irrevocable, fully paid-up, royalty-
 free and worldwide.” J.A. 613, § 2.1.
     Google argues that Fortress acquired a license because
 the Unilocs committed an Event of Default by failing to
 achieve the specified patent-monetization revenues. While
 there appears to be no dispute that the revenue targets
 were not achieved, Uniloc 2017 disputes that this was an
 Event of Default because “Fortress did not regard Uniloc
 as in default.” Appellant’s Opening Br. 53.
     On May 3, 2018, the Unilocs and Fortress entered into
 the Payoff and Termination Agreement (“Termination
 Agreement”) to completely pay off all loan obligations aris-
 ing from the RSA. The Termination Agreement stated that
 “the Revenue Sharing Agreement . . . [and] the Patent Li-
 cense Agreement . . . shall terminate.” J.A. 913, § 1(d)(i).
 On that same day, Uniloc 2017 acquired all relevant pa-
 tents from Uniloc Lux.
Case: 21-1498      Document: 52    Page: 5    Filed: 11/04/2022




 UNILOC 2017 LLC   v. GOOGLE LLC                             5



      In November and December of 2018, Uniloc 2017 2 filed
 several patent infringement suits in the Eastern District of
 Texas against Google, each alleging infringement of differ-
 ent patents in its patent portfolio. 3 Each asserted patent
 had been included in the License Agreement. In response,
 Google filed motions to dismiss for lack of standing and im-
 proper venue. The Eastern District of Texas agreed with
 Google that venue was improper, and the cases at issue
 were transferred to the Northern District of California. Af-
 ter transfer, the court ordered that Google file a single mo-
 tion to dismiss that would govern the transferred cases.
 Google did so, and on December 22, 2020, the district court
 granted Google’s motion and dismissed the Google cases for
 lack of subject matter jurisdiction.
      The district court found that Uniloc 2017 4 committed
 at least one Event of Default sufficient to trigger Fortress’s
 acquisition of the license. Having found that Fortress ac-
 quired the license, the district court concluded that
 Uniloc 2017 no longer had the right to exclude. Relying on
 cases involving exclusive licensees, as opposed to patent
 owners, the district court then concluded that a patent
 plaintiff must have exclusionary rights in the patent to
 have standing to sue for infringement and that a patent



     2   In many of the suits, Uniloc 2017 filed its com-
 plaint with Uniloc USA as a co-plaintiff. In each case
 where this occurred, Uniloc USA was later dismissed from
 the lawsuit.
     3   Uniloc 2017 originally filed twelve such cases.
 There are now only eleven before us because the twelfth
 case was closed in September 2020 in accordance with stip-
 ulations made by the parties.
     4   For simplicity, we hereinafter sometimes refer to
 both Uniloc 2017 and its predecessor entities as Uniloc
 2017.
Case: 21-1498     Document: 52     Page: 6    Filed: 11/04/2022




 6                             UNILOC 2017 LLC   v. GOOGLE LLC



 owner does not have such rights if another party can li-
 cense the patent to the alleged infringer. It followed that
 Uniloc 2017 lacked standing.
     The district court also found that the Termination
 Agreement did not eliminate Fortress’s license because,
 under New York law, the fact that the license was “irrevo-
 cable” under the terms of the License Agreement unambig-
 uously meant that the license survived termination
 because an “irrevocable” license is “not revocable for any
 reason.” J.A. 15–19 (emphasis in original).
      Uniloc 2017 appealed. We have jurisdiction under 28
 U.S.C. § 1295(a)(1). We review a dismissal for lack of sub-
 ject matter jurisdiction de novo. Microsoft Corp. v. GeoTag,
 Inc., 817 F.3d 1305, 1311 (Fed. Cir. 2016).
                         DISCUSSION
     In light of our decisions today in the two related ap-
 peals, Uniloc USA, Inc. v. Motorola Mobility LLC, 21-1555
 (Fed. Cir. 2022) and Uniloc 2017 LLC v. Blackboard Inc.,
 21-1795 (Fed. Cir. 2022), 5 the sole issue here is whether the
 Termination Agreement eliminated any license Fortress
 had under the RSA and License Agreement. If the license
 was eliminated, the parties agree that Uniloc 2017 has
 standing in this case.
     This dispute is one of contract interpretation. We re-
 view a district court’s contract interpretation de novo. Sev-
 enson Env’t Servs., Inc. v. Shaw Env’t, Inc., 477 F.3d 1361,



     5   In these two decisions, we hold that, as a matter of
 collateral estoppel from the earlier Apple case
 (Uniloc USA, Inc. v. Apple Inc., No. C 18-00358 WHA, 2020
 WL 7122617 (N.D. Cal. Dec. 4, 2020)), Fortress acquired a
 license to the asserted patents and this license deprived
 Uniloc 2017 of standing.
Case: 21-1498      Document: 52    Page: 7    Filed: 11/04/2022




 UNILOC 2017 LLC   v. GOOGLE LLC                            7



 1364–65 (Fed. Cir. 2007). Both parties agree that New
 York contract law governs the interpretation of the termi-
 nation issue. We therefore apply New York contract law. 6
 See Lamle v. Mattel, Inc., 394 F.3d 1355, 1359 (Fed. Cir.
 2005); Plastronics Socket Partners, Ltd. v. Hwang, 2022
 WL 108948, at *2 (Fed. Cir. Jan. 12, 2022).
     “A court’s fundamental objective in interpreting a con-
 tract is to determine the parties’ intent from the language
 employed and to fulfill their reasonable expectations.”
 Harmony Rockaway, LLC v. Gelwan, 160 N.Y.S.3d 294,
 296 (App. Div. 2021) (citing Gilbane Bldg. Co./TDX Constr.
 Corp. v. St. Paul Fire & Marine Ins. Co., 97 N.E.3d 711,
 712-13 (N.Y. 2018)). “[W]here the terms of a contract are
 clear and unambiguous, the intent of the parties must be
 found within the four corners of the contract, giving a prac-
 tical interpretation to the language employed and reading
 the contract as a whole.” Tomhannock, LLC v. Roustabout
 Res., LLC, 128 N.E.3d 674, 675 (N.Y. 2019) (citation omit-
 ted). “A contract is unambiguous if the language it uses
 has a definite and precise meaning, unattended by danger
 of misconception in the purport of the [agreement] itself,
 and concerning which there is no reasonable basis for a



     6   The RSA contains a choice-of-law provision select-
 ing New York state law; the Termination Agreement con-
 tains a choice-of-law provision selecting Delaware state
 law; and the License Agreement contains no specific choice-
 of-law provision. The district court seemed to conclude that
 the RSA’s choice-of-law provision governed the License
 Agreement and that the key terms here appear in the Li-
 cense Agreement and not the Termination Agreement.
 Whether the parties are correct as to the application of
 New York law, we see no difference here between New
 York, Delaware, Federal Circuit, and general contract law
 principles.
Case: 21-1498     Document: 52     Page: 8    Filed: 11/04/2022




 8                             UNILOC 2017 LLC   v. GOOGLE LLC



 difference of opinion.” Greenfield v. Philles Recs., Inc., 780
 N.E.2d 166, 170–71 (N.Y. 2002) (alteration in original) (ci-
 tation and internal quotation marks omitted).
      As in the companion cases decided today, we conclude
 that, as a matter of collateral estoppel, the License Agree-
 ment between the Unilocs and Fortress granted Fortress a
 “non-exclusive, transferrable, sub-licensable, divisible, ir-
 revocable, fully paid-up, royalty-free and worldwide li-
 cense” to a portfolio of the Uniloc patents, including those
 at issue in this case. J.A. 613, § 2.1. However, the Unilocs
 and Fortress terminated the License Agreement and RSA
 on May 3, 2018, by the Termination Agreement. The Ter-
 mination Agreement stated that the RSA and License
 Agreement “shall terminate and shall be of no further force
 or effect without any further documentation or action and
 without liability to any party hereto, and the rights of each
 of the applicable parties under the applicable agreement
 shall terminate.” J.A. 913, § 1(d)(i). The question is
 whether the license (including the right to sublicense) sur-
 vived the Termination Agreement.
     The language of the Termination Agreement is on its
 face sufficient to eliminate Fortress’s license. Quite
 simply, the Termination Agreement states that the License
 Agreement and rights under that agreement “shall termi-
 nate.” The entire purpose of the License Agreement was to
 grant and govern the grant of a license to Fortress. There-
 fore, by terminating the License Agreement and rights un-
 der that agreement, the Termination Agreement would
 appear to terminate Fortress’s license.
     The district court, in rejecting the conclusion that
 would seem to flow from the broad language of the Termi-
 nation Agreement, held that, under New York law, the Ter-
 mination Agreement did not terminate the license because
 the license was stated to be “irrevocable.” J.A. 17–18. On
 its face the License Agreement describes the license as
Case: 21-1498      Document: 52    Page: 9    Filed: 11/04/2022




 UNILOC 2017 LLC   v. GOOGLE LLC                             9



 “irrevocable.” But this does not suggest the license is irrev-
 ocable by mutual agreement. The term “irrevocable” in its
 context clearly refers to the license’s being “irrevocable” by
 the licensor.
     Under the relevant case law, the term “irrevocable”
 does not suggest that the license could not be eliminated by
 mutual agreement. Cases construing the term “irrevoca-
 ble” agree that the term means only that the irrevocable
 thing cannot be unilaterally revoked by the party that
 granted the benefit. See In re Zimmerman (Cohen), 139
 N.E. 764, 766 (N.Y. 1923) (“The word ‘irrevocable,’ here
 used, means that the contract to arbitrate cannot be re-
 voked at the will of one party to it . . . . It does not mean
 that the agreement to arbitrate is irrevocable by the mu-
 tual agreement or consent of the parties.”); Silverstein v.
 United Cerebral Palsy Ass’n, 232 N.Y.S.2d 968, 970-71
 (App. Div. 1962) (“[L]ike any contract, the irrevocable offer
 may only be modified, released or rescinded by agreement
 of the parties. It cannot be unilaterally withdrawn, re-
 voked or rescinded by the offeror.” (citations omitted)); Bar-
 clays Bank D.C.O. v. Mercantile Nat’l Bank, 481 F.2d 1224,
 1238 (5th Cir. 1973) (noting that the grantor of an irrevo-
 cable letter of credit “could not modify the irrevocable
 credit without [the grantee’s] consent”); In re Huntington,
 ADV 11-4015, 2013 WL 6098405, at *8 (B.A.P. 9th Cir. Oct.
 29, 2013) (noting that an irrevocable assignment cannot be
 revoked by one party, but can be revoked by mutual con-
 sent of all parties); Carbonneau v. Lague, Inc., 352 A.2d
 694, 696 (Vt. 1976) (concluding that an irrevocable license
 was terminated by a voluntary agreement between all par-
 ties). 7



     7  The district court cited a Federal Circuit case
 where the patent owner sued the sublicensee for patent in-
 fringement, claiming that the exclusive license agreement
Case: 21-1498    Document: 52     Page: 10    Filed: 11/04/2022




 10                            UNILOC 2017 LLC   v. GOOGLE LLC



     The cases cited by the district court are not to the con-
 trary. They involved one party’s unilateral attempt to re-
 voke a license and, in each of those cases, the court simply
 found that, if a license is “irrevocable,” the granting party
 cannot unilaterally take back the license. See Nano-Pro-
 prietary, Inc. v. Canon, Inc., 537 F.3d 394, 400 (5th Cir.
 2008) (applying New York law and concluding that, alt-
 hough termination is a usual remedy for breach of contract,
 the non-breaching party could not terminate the contract
 upon breach because the non-breaching party granted an
 irrevocable license, meaning a license that is “impossible to
 retract or revoke” and “committed beyond recall”); State St.
 Glob. Advisors Tr. Co. v. Visbal, 431 F. Supp. 3d 322, 357
 (S.D.N.Y. 2020) (similar); Cafferty v. Scotti Bros. Recs.,
 Inc., 969 F. Supp. 193, 198 (S.D.N.Y. 1997) (similar); In re
 Provider Meds, L.L.C., 907 F.3d 845, 856 (5th Cir. 2018)
 (applying New York law and explaining that an irrevocable
 license “may not be revoked for any reason [by the granting
 party], even a breach by the other side”).
     On appeal, Google concedes that “irrevocable” could
 not mean that the contracting parties were powerless to



 it had with the sublicensor (the Master Agreement) was
 unilaterally terminated by the patent owner and thus the
 sublicensor’s sublicenses were terminated. See Fraunho-
 fer-Gesellschaft zur Förderung der Angewandten For-
 schung E.V. v. Sirius XM Radio Inc., 940 F.3d 1372, 1378–
 82 (Fed. Cir. 2019). In the Master Agreement, the patent
 owner had granted the sublicensor an irrevocable license
 with the right to sublicense, but we held that, because of
 various provisions in the agreement, the Master Agree-
 ment was ambiguous as to whether the sublicensee’s rights
 survived the termination of the Master Agreement. Id. at
 1381. That case did not suggest that an “irrevocable” li-
 cense could not be terminated by mutual agreement.
Case: 21-1498      Document: 52    Page: 11     Filed: 11/04/2022




 UNILOC 2017 LLC   v. GOOGLE LLC                             11



 mutually terminate the license. Google now states: “Google
 does not argue . . . that Fortress and Uniloc [2017] were
 powerless to bilaterally rescind Fortress’s sublicensing
 rights under the [License Agreement].” Appellee’s Resp.
 Br. 34 (citation omitted). In short, the use of the word “ir-
 revocable” does not prevent termination by mutual agree-
 ment.
     However, Google relies on other language in the Li-
 cense Agreement (not relied on by the district court) to ar-
 gue that Fortress’s license survived.           The License
 Agreement states that “[a]ny rights . . . which by their na-
 ture survive and continue after any expiration or termina-
 tion of this Agreement will survive and continue and will
 bind the Parties . . . until such rights are extinguished.”
 J.A. 614, § 6. Google argues that the Termination Agree-
 ment, despite its broad language, should not be read to
 undo the survival provisions of the License Agreement, and
 that Fortress’s license is a right that would “by [its] nature”
 survive the termination of the License Agreement, in part
 because the agreement refers to the license as irrevocable.
     In the Termination Agreement’s section on mutual re-
 lease, the Agreement does recognize that some provisions
 of the Released Agreements survive. See J.A. 915, § 2(b)
 (“[T]he forgoing release shall not apply to . . . any provision
 of any Released Agreement that survives the termination
 of such Released Agreement in accordance with its
 terms . . . .”). Further, cases support the proposition that
 where an original contract states that a provision will sur-
 vive the termination of that contract, it is fair to assume
 that, absent explicit agreement, the provision will survive
 the original contract’s termination. See Dabney-Johnston
 Oil Corp. v. Walden, 52 P.2d 237, 245 (Cal. 1935) (noting
 that a provision that applied to “any subsequent lease” sur-
 vived after the termination of the existing lease contract);
 Layne Christensen Co. v. Bro-Tech Corp., 836 F. Supp. 2d
 1203, 1230 (D. Kan. 2011) (noting that a provision that
Case: 21-1498    Document: 52      Page: 12     Filed: 11/04/2022




 12                             UNILOC 2017 LLC   v. GOOGLE LLC



 applied “during the [contract] Term and thereafter” sur-
 vived termination because the parties plainly contracted
 for the provision to be applicable after the agreement
 ceased to be in force). The Termination Agreement here is
 best construed not to eliminate “rights . . . which by their
 nature survive” termination.
      However, the license here is not a right “which by [its]
 nature survive[s]” termination. As we have discussed ear-
 lier, the use of the term “irrevocable” does not itself suggest
 the license survived a mutual agreement to terminate. The
 phrase “rights . . . which by their nature survive” must re-
 fer to something in the nature of the right that makes it
 survive. In other words, there must be something inherent
 in the right such that it survives. Interpreting similar lan-
 guage in other agreements in the context of determining
 which rights survive contract expiration, courts have found
 that rights or contract provisions that by their nature sur-
 vive termination include those related to what remedies
 are available in case of breach occurring during the term of
 the contract or dispute resolution mechanisms concerning
 such breach. See Litton Fin. Printing Div. v. N.L.R.B., 501
 U.S. 190, 204 (1991) (“arbitration . . . of matters and dis-
 putes arising out of the relation governed by contract”);
 Koch v. Compucredit Corp., 543 F.3d 460, 466 (8th Cir.
 2008) (obligation to arbitrate “matters and disputes arising
 out of the relation governed by contract” (quoting Litton
 Fin. Printing Div., 501 U.S. at 204)); Webb Candy, Inc. v.
 Walmart Stores, Inc., No. 09-CV-2056, 2010 WL 2301461,
 at *7 (D. Minn. June 7, 2010) (forum selection clause); Cott-
 man Ave. PRP Grp. v. AMEC Foster Wheeler Env’t Infra-
 structure Inc., 439 F. Supp. 3d 407, 436–37 (E.D. Pa. 2020)
 (an indemnification provision for “‘any and all’ claims,
 losses, damages, liability, costs or actions arising out of ‘or
 resulting from’ Defendant’s negligence ‘in the performance’
 of the work under the Contracts” (emphasis in original));
 see also Attain, LLC v. Workday, Inc., 2018 WL 2688299, at
Case: 21-1498      Document: 52     Page: 13    Filed: 11/04/2022




 UNILOC 2017 LLC   v. GOOGLE LLC                              13



 *5 (E.D. Pa. June 4, 2018) (forum selection clause survived
 contract termination).
     To be sure, it is possible that “rights . . . that by their
 nature survive” might also take account of instances of past
 usage of a license or reliance interests as to future uses cre-
 ated during the period of contract. For example, if Fortress
 had utilized the license in the past to produce products or
 had made future plans to produce a product utilizing the
 license, the license might be a right that by its nature sur-
 vives even as to future product production (an issue we
 need not decide). However, there is no basis for believing
 that the plain meaning of “rights . . . which by their nature
 survive” encompasses a bare unexercised license.
      Other contractual provisions in the License Agreement
 support this conclusion. The License Agreement provides
 that “[t]he Parties may terminate this Agreement at any
 time by mutual written agreement executed by both Par-
 ties provided that any sublicenses granted hereunder prior
 to the termination of this Agreement shall survive accord-
 ing to the respective terms and conditions of such subli-
 censes.” J.A. 614, § 5.1. In recognizing the parties’
 authority to terminate the License Agreement by “mutual
 written agreement,” this provision provides for the survival
 of only a very limited portion of Fortress’s license right.
 This narrow exception for the survival of sublicenses
 granted prior to termination suggests that not all license
 rights would survive termination. See In re N.Y.C. Asbes-
 tos Litig., 838 N.Y.S.2d 76, 80 (App. Div. 2007) (“[T]he [in-
 demnification] provision’s narrow exclusion for liability
 based upon Con Edison’s sole active negligence must
 clearly be understood to mean that otherwise, where the
 liability is not the result of the sole active negligence of Con
 Edison, the indemnification provision remains applicable.”
 (emphasis in original)).
Case: 21-1498     Document: 52     Page: 14    Filed: 11/04/2022




 14                             UNILOC 2017 LLC   v. GOOGLE LLC



     Finally, Google argues that the license survives the
 Termination Agreement because the license can only be
 terminated by curing or annulling the Event of Default.
 According to the RSA, “[o]nce an Event of Default has oc-
 curred, such Event of Default shall be deemed to exist and
 be continuing for all purposes of this Agreement” until cer-
 tain explicit cure or annulment criteria are met. 8 J.A. 603–
 04, § 7.3. Unlike the License Agreement, the RSA does not
 have a survival provision, and the quoted language does
 not suggest that Events of Default survive termination or
 that a license generated by an Event of Default would sur-
 vive an agreement to terminate the license. Nothing in the
 RSA prevented the Termination Agreement from eliminat-
 ing a license generated by an Event of Default.




      8   The RSA states:
      Once an Event of Default has occurred, such Event
      of Default shall be deemed to exist and be continu-
      ing for all purposes of this Agreement until the ear-
      lier of (x) Majority Purchasers shall have waived
      such Event of Default in writing, (y) the Company
      shall have cured such Event of Default to the Ma-
      jority Purchasers’ reasonable satisfaction or the
      Company or such Event of Default otherwise
      ceases to exist, or (z) the Collateral Agent and the
      Purchasers or Majority Purchasers (as required by
      Section 9.4.1) have entered into an amendment to
      this Agreement which by its express terms cures
      such Event of Default, at which time such Event of
      Default shall no longer be deemed to exist or to
      have continued.
      J.A. 603–04 § 7.3.
Case: 21-1498      Document: 52    Page: 15   Filed: 11/04/2022




 UNILOC 2017 LLC   v. GOOGLE LLC                          15



       In sum, the only reasonable interpretation of “rights
 . . . which by their nature survive” is that those rights do
 not include a bare unexercised license. Because the license
 here did not survive termination, Fortress did not have the
 ability to sublicense the patents at issue when Uniloc 2017
 brought suit against Google. Under these circumstances,
 Google agrees that Uniloc 2017 has standing. We therefore
 reverse the district court and remand this case for further
 proceedings consistent with this opinion.
                REVERSED AND REMANDED